

Exhibit 10.12
[logoapgcolora01.jpg]


    








March 22, 2016


Mr. Art McLean
Mart Management, Inc.
P.O. Box 664
Derry, NH 03038


Regarding: Notice of Termination of Lease for 138B Sherrel Avenue, Jackson,
Georgia Property


Dear Art,


Per our discussion, pursuant to Section 2 of the lease agreement, as amended,
between American Power Group Corporation and Mart Management, Inc., please
consider this formal notice of termination of the lease for the above referenced
property located in Jackson, Georgia, effective immediately. We understand our
obligation to continue to pay rent for the period specified in section 2 of the
lease and our responsibilities pursuant to Section 3 of the lease, and will work
cooperatively with Mart over the coming months to secure an acceptable new
tenant for the property.


Please let me know of any questions.






Sincerely,
/s/ Charles E. Coppa
Chief Financial Officer








